



Exhibit 10.8


TENNECO AUTOMOTIVE OPERATING COMPANY INC.
SEVERANCE BENEFIT PLAN AND SUMMARY PLAN DESCRIPTION
(As Amended and Restated Effective as of April 1, 2020)


1.
Purpose and Effective Date of the Plan

Tenneco Automotive Operating Company Inc. (the “Company”) established the
Tenneco Automotive Operating Company Inc. Severance Benefit Plan (the “Plan”) to
grant severance benefits to eligible employees of the Company and the
Participating Companies (as defined below) who are involuntarily terminated
under the conditions set forth in the Plan. The Plan was originally effective as
of July 20, 2018 and superseded in its entirety the Tenneco Automotive Operating
Company Inc. Severance Benefit Plan, as Amended and Restated Effective as of
August 1, 2015. The following provisions constitute an amendment, restatement
and continuation of the Plan as in effect immediately prior to April 1, 2020 and
shall apply to any termination occurring after March 31, 2020. This document
serves as both the summary plan description (SPD) and official plan document for
the Plan.


2.
Definitions

a.“Administrative Committee” means a committee consisting of the Chief Executive
Officer of the Company, the Chief Financial Officer of the Company, and the
Chief Human Resources Officer of the Company.
b.“Alternative Employment” means, with respect to a Participant, unless
otherwise approved in writing by the Administrative Committee, employment with
an entity other than a Tenneco Company that commences after the Participant’s
Termination Date and regardless of whether such employment is comparable (in
position, pay, location or any other aspect) to the Participant’s employment
with a Participating Company immediately prior the Participant’s Termination
Date. For the avoidance of doubt, the exercise of the Administrative Committee’s
authority to approve exceptions to the Alternative Employment provisions shall
be done based on the facts and circumstances of the situation presented and with
a view to preserving the intended benefits of the Plan to Participants
generally.
c.“Base Salary” means a Participant’s rate of annual base salary in effect as of
his or her Termination Date, excluding overtime, bonuses, shift differentials,
performance awards, special additions, income from stock options, stock grants,
dividend equivalents, benefits-in-kind, allowances, perquisites or other
incentives, and any other forms of extra compensation.
d.“Cause” means, with respect to an Eligible Employee or Participant, (i) fraud,
embezzlement, or theft in connection with his or her employment (ii) gross
negligence in the performance of his or her duties, (iii) his or her conviction,
guilty plea, or plea of nolo contendere with respect to a felony, (iv) the
willful and continued failure to substantially perform his or her duties for the
Tenneco Companies (except where the failure results from incapacity due to
disability), (v) the failure to meet the obligations required by his or her
position, whether or not willful, negligent or continued, (vi) the willful or
negligent engagement in conduct which is, or could reasonably be expected to be,
materially injurious to any of the Tenneco Companies, monetarily or otherwise.
For purposes of the foregoing, no act, or failure to act, on the part of an
Eligible Employee or Participant will be deemed “willful” unless done, or
omitted to be done, by the Eligible Employee not in good faith and without
reasonable belief that his or her act, or failure to act, was in the best
interest of the Tenneco Companies. “Cause” will be interpreted by the Plan
Administrator (or its designee) in its sole discretion and such interpretation
will be conclusive and binding on all parties.
e.“Closing” means the closing of the transactions contemplated by the Purchase
Agreement.
f.“Code” means the Internal Revenue Code of 1986, as amended.
g.“Company” means Tenneco Automotive Operating Company Inc.
h.“Constructive Termination” is defined in Section 4.





--------------------------------------------------------------------------------





i.“Continuous Service” means continuous service as an active Eligible Employee
of the Tenneco Companies, including service prior to November 5, 1999 with any
affiliate or subsidiary of Tenneco Inc. as it existed on August 1, 1996,
determined in the sole discretion of the Plan Administrator by any method for
determining applicable service in an equitable and non-discriminatory manner. In
the case of any Federal-Mogul Eligible Employee, Continuous Service will also
include service with Federal-Mogul and its subsidiaries (and their respective
predecessors) determined immediately prior to the Closing to the extent required
under the terms of the Purchase Agreement. Notwithstanding the foregoing, no
service will be counted that would otherwise produce a duplication of benefits
under this Plan or any other plan or arrangement of any of the Tenneco
Companies.
j.“Covered Termination” is defined in Section 4.
k.“Effective Date” means July 20, 2018.
l.“Eligible Employee” is defined in Section 3.
m.“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
n.“Exchange Act” means the Securities Exchange Act of 1934, as amended.
o.“Federal-Mogul” means Federal-Mogul LLC.
p.“Federal-Mogul Eligible Employee” means any individual who was an employee of
Federal-Mogul or any of its subsidiaries immediately following the Closing and
who is entitled to the grant of past service credit for severance purposes under
the terms of the Purchase Agreement.
q.“Good Reason Event” means, with respect to an Eligible Employee or
Participant, the occurrence of any one or more of the following events which
occur without his or her express written consent: (i) a material reduction in
his or her Base Salary or annualized base salary (used to determine a Week of
Pay), other than an across-the-board reduction of salary for substantially all
similarly-situated employees, (ii) a reduction in his or her grade level that
results in a material diminution of his or her authority, duties or
responsibilities, or (iii) a change in the principal location of his or her
primary job or office location, such that he or she will be based at a location
that is 100 miles or more further from his or her principal job or office
location immediately prior to the change in location.
r.“Group” means the group that applies to an Eligible Employee for purposes of
determining the amount of the Severance Benefit under the Plan, determined as
follows as of the Eligible Employee’s Termination Date:
(i)
Group 1: Eligible Employees who are Officers;

(ii)
Group 2: Eligible Employee who is designated as a plant manager or director, or
above (but other than an individual described in Group 1), as determined in
accordance with the normal policies and practices of the Tenneco Companies; and

(iii)
Group 3: Eligible Employees who are not described in Group 1 or Group 2.

s.“Medical Subsidy Payment” means, with respect to a Participant, a cash payment
equal to (i) the amount of the employer-paid portion of the monthly premium for
the type and level of medical coverage, if any, applicable to the Participant
under the plan(s) maintained by the Tenneco Companies as of his or her
Termination Date divided by four multiplied by (ii) the number of calendar weeks
included in the applicable cash severance benefit indicated in Section 5. The
amount of the employer-paid portion of the applicable premium will be determined
based on the same type and level of coverage for similarly-situated active
employees whose Termination Date has not occurred. If a Participant is not
covered under a medical plan maintained by the Tenneco Companies as of his or
her Termination Date, the amount of the Medical Subsidy Payment will be zero.
t.“Officer” means an officer of the Tenneco Companies within the meaning of
Section 16 of the Exchange Act and any other Eligible Employee who has been
designated, in writing by the Senior Vice President of Human Resources &
Administration and/or Chief Executive Officer of Tenneco, as eligible to the
participate in the Plan as a member of Group 1.
u.“Participant” means an Eligible Employee whose Termination Date occurs as a
result of a Covered Termination.





--------------------------------------------------------------------------------





v.“Participating Company” means Tenneco Automotive Operating Company Inc.,
Tenneco and all of Tenneco’s U.S. subsidiaries.
w.“Payment Date” means the 70th day following the Termination Date; provided,
however, that if or to the extent that the Severance Benefit is not subject to
Code Section 409A, the Plan Administrator may, in its sole discretion, designate
any date after the Termination Date and prior to the 70th day following the
Termination Date as the Payment Date. In no event will a Participant be
permitted to elect the Payment Date.
x.“Plan Administrator” is defined in Section 14.
y.“Purchase Agreement” means that certain Membership Interest Purchase Agreement
by and among Tenneco Inc., Federal-Mogul, American Entertainment Properties
Corp., and Icahn Enterprises L.P. dated April 10, 2018.
z.“Severance Benefit” means the cash payment (including the Medical Subsidy
Payment) provided to a Participant pursuant to Section 5.
aa.“Severance Period” means the number of the number of Weeks of Pay included in
the applicable cash severance benefit as determined in accordance with Section
5.
bb.    “Target Bonus” means the target annual incentive bonus to which a
Participant who is an Officer would have been entitled for the year in which his
or her Termination Date occurs, as determined under the annual incentive bonus
plan of the Company or another Tenneco Company had the Participant’s Termination
Date not occurred and had any performance criteria been satisfied at the target
level of performance.
cc.    “Tenneco” means Tenneco Inc.
dd.    “Tenneco Company” means the Company and any other entity in which Tenneco
has at least a direct or indirect 50% ownership interest.
ee.    “Termination Date” means date on which an Eligible Employee’s employment
with the Tenneco Companies terminates for any reason.
ff.    “Week of Pay” means an Eligible Employee’s annualized Base Salary as of
his or her Termination Date divided by 52. A Week of Pay excludes overtime,
bonuses, performance awards, special additions, shift differentials, income from
stock options, stock grants, dividend equivalents, benefits-in-kind, allowances,
perquisites or other incentives, and any other forms of extra compensation. For
commissioned sales positions, a Week of Pay determination will be adjusted to
provide for an incentive target amount (determined at the sole discretion of the
Plan Administrator).
3.Eligibility
a.For purposes of the Plan, an “Eligible Employee” means a U.S. salaried,
regular, full-time employee of a Participating Company, but only if so
classified by the Participating Company in accordance with its normal policies
and practices, and who has completed at least three months of Continuous Service
as of the individual’s Termination Date. Notwithstanding the foregoing, a
Federal-Mogul Employee who otherwise would be an Eligible Employee will not
become an Eligible Employee until January 1, 2019 or such later date on which he
or she becomes an Eligible Employee.
b.The following employees will not be Eligible Employees for purposes of the
Plan:
(i)
temporary, part-time or and contract workers;

(ii)
hourly employees; and

(iii)
except and to the extent as expressly provided in Section 5c., an employee who
is eligible for any type of severance or termination benefit with respect to a
termination otherwise covered by this Plan or who is covered under any other
severance plan or agreement of any of the Tenneco Companies, other than
government-provided unemployment compensation.

c.Eligible Employees whose hours of work, wages and other conditions of
employment are governed by the provisions of a collective bargaining agreement
are not Eligible Employees unless the collective bargaining agreement expressly
provides for employees’ coverage in this Plan (provided that such employees, if
eligible, will in any event remain subject to the terms and conditions of the
Plan).





--------------------------------------------------------------------------------





d.Notwithstanding any provision of the Plan to the contrary, any independent
contractor or leased employee who performs services for a Participating Company
or any other individual performing services who is not classified as an
“employee” by a Participating Company will not be considered an “employee” for
any purpose of the Plan. No benefits will be provided or service credited under
the Plan on a retroactive basis to any person who has performed services for a
Participating Company as an independent contractor or as a leased employee, even
if such person subsequently becomes a common law employee of a Participating
Company or is deemed by a government agency, court or other third party to have
been a common law employee of a Participating Company.
4.Covered Termination
a.For purposes of the Plan, an Eligible Employee’s Termination Date will occur
as a result of a “Covered Termination” (and an Eligible Employee will become a
Participant in the Plan) only if all of the following requirements are
satisfied:
(i)
the Eligible Employee’s employment is terminated (and his or her Termination
Date occurs as a result of termination (1) by the Company without Cause or (2)
by the Eligible Employee due to Constructive Termination;

(ii)
the Eligible Employee has signed and returned such documents as the Plan
Administrator requires;

(iii)
the Eligible Employee’s Termination Date occurs in accordance with the timing
and/or conditions set forth in the notice of termination; and

(iv)
the Eligible Employee is not ineligible under Section 8 below.

b.An Eligible Employee’s termination of employment will be on account of a
Constructive Termination (and the Eligible Employee will become a Participant in
the Plan as a result of such termination) only if the Eligible Employee notifies
the Plan Administrator in writing of termination for Constructive Termination,
specifying the Good Reason Event upon which such termination is based, within 10
business days after the occurrence of the Good Reason Event that he or she
believes constitutes a basis for Constructive Termination. The Eligible
Employee’s failure for any reason to give written notice of termination of
employment for Constructive Termination in accordance with the foregoing will be
deemed a waiver of his or her right to terminate his or her employment for that
Good Reason Event. The Company will have a period of 30 days after receipt of
the notice in which to cure, or to cause the cure, of the Good Reason Event. If
the Good Reason Event is cured within this period, the Eligible Employee will
not be entitled to terminate employment as a result of Constructive Termination
and will not be entitled to any severance payments and benefits under the Plan.
If the Good Reason Event is not cured within the 30 day period and if the
Eligible Employee terminates employment within 30 calendar days after the
expiration of the cure period on account of the Good Reason Event (e.g., the
termination is not for any other reason, including death or termination for
Cause), his or her termination will be treated for purposes of the Plan as a
termination due to Constructive Termination.
c.Severance payments and benefits will be provided to an Eligible Employee whose
Termination Date occurs on account of a Covered Termination (and who thereby
becomes a Participant in the Plan) only if the terms and conditions of the Plan
are satisfied, including the requirements of Section 5


5.Severance Benefits
a.Subject to the terms and conditions of the Plan and Paragraph 6 below, a
Participant’s Severance Benefit will be determined in accordance with the
following table based upon the Group applicable to the Participant as of the
Termination Date:





--------------------------------------------------------------------------------





Position
Severance Benefit
Group 1
The sum of (a) one times the sum of Base Salary (52 Weeks of Pay) plus Target
Bonus, determined as of the Termination Date (the “cash severance benefit”) plus
(b) the Medical Subsidy Payment
Group 2
The sum of (a) 1.5 Weeks of Pay for each full year of Continuous Service,
determined as of the Termination Date (the “cash severance benefit”); minimum
cash severance benefit for Group 2 equal to 8 Weeks of Pay and maximum cash
severance benefit of 52 Weeks of Pay plus (b) the Medical Subsidy Payment
Group 3
The sum of (a) 1.5 Weeks of Pay for each full year of Continuous Service,
determined as of the Termination Date (the “cash severance benefit”); minimum
cash severance benefit for Group 3 equal to 4 weeks of Weeks of Pay and a
maximum cash severance benefit of 52 Weeks of Pay plus (b) the Medical Subsidy
Payment



b.A Participant will be entitled to outplacement services in accordance with,
and subject to the limits of, the Company’s outplacement policy, as amended from
time to time and as applicable to the Group of which the Participant is a
member. A Participant will be advised of outplacement benefits at time of
termination. Notwithstanding the foregoing, a Participant will not be entitled
to outplacement benefits for any period after the Participant begins Alternative
Employment.
c.    Notwithstanding the provisions of Section 3b.(iii), an individual who is
eligible for any type of severance or termination benefit under an individual
agreement between such individual and a Tenneco Company with respect to a
termination covered by this Plan will, upon a termination of employment that
would otherwise constitute a Covered Termination under the Plan if such
individual was a Participant in the Plan, be entitled to a Medical Subsidy
Payment calculated based on the number of weeks of pay included in such
individual’s severance payment under the individual agreement not to exceed 52
weeks. In the case of an individual described in this Section 5c. who is not
covered under a medical plan maintained by the Tenneco Companies as of his or
her termination date, the amount of the Medical Subsidy Payment will be zero.
Any Medical Subsidy Payment payable in accordance with this Section 5c. will be
subject to the all of the terms and conditions of the Plan that otherwise apply
with respect to the payment of the Severance Benefit under the Plan, including
the payment provisions of Section 6. Without limiting the generality of the
foregoing, in no event will a Participant be entitled to any Medical Subsidy
Payment for any period after which the Participant begins Alternative
Employment.
d.A Participant shall agree, as a condition of receiving the Severance Benefit
and outplacement services described herein, that he or she will promptly inform
that Plan Administrator of any Alternative Employment.
e.A Participant will only be entitled to the Severance Benefit and outplacement
services described herein if, in addition to satisfying all other terms and
conditions of the Plan, the Participant has signed and returned a general
release of claims in such form as the Company determines, any applicable
revocation period has expired as of the Payment Date and the release is
effective as of the Payment Date. If the requirements of this Section 5e. are
not satisfied as of the Payment Date, no benefits will be paid or provided to
the Participant pursuant to the Plan.
6.Time and Method of Payment of Severance Benefit
Subject to the terms and conditions of the Plan, the Severance Benefit to which
a Participant is entitled will be paid in substantially equal installments in
accordance with the normal payroll practices of the Participant’s employer,
beginning on the Payment Date and continuing during the Severance Period;





--------------------------------------------------------------------------------





provided, however, that any unpaid portion of the Severance Benefit shall
immediately cease and shall be forfeited for any period after the Participant
begins Alternative Employment.
7.
Effect of Death on Payment of Severance Benefit

If an Eligible Employee’s Termination Date occurs on account of death, no
benefits will be paid or provided under this Plan. If a Participant dies after
his Termination Date, and before the Payment Date, payment of the Severance
Benefit will be made to his/her estate provided that all requirements of the
Plan are satisfied as of his Termination Date (including, without limitation,
the requirements of Section 5d. hereof).
8.
Ineligibility

An Eligible Employee or Participant will not be eligible to receive any payment
or benefit under the Plan if:
a.the Eligible Employee’s Termination Date occurs for any reason other than a
Covered Termination (for example, employees who terminate voluntarily or are
discharged for misconduct or poor performance are not eligible);
b.the Plan is terminated (or otherwise amended to eliminate a benefit with
respect to that Eligible Employee or Participant);
c.the Participant would receive severance or termination benefits (whether the
same or different from those provided by the Plan) under another plan, program,
policy or arrangement (including an individual agreement) of any Tenneco
Company;
d.the Eligible Employee has been offered employment, regardless of level of pay
or benefits or job location, with any entity other than a Tenneco Company as
arranged by a Tenneco Company, including without limitation, in connection with
any purchase of any Participating Company’s business or assets, any outsourcing
arrangement, or any arrangement to transfer employees or business to a customer,
supplier or other entity doing business with any Tenneco Company, or any similar
transaction or arrangement (regardless of whether such Eligible Employee accepts
such offer of employment);
e.the Eligible Employee’s employment terminates pursuant to any of the
following:
i.
voluntary termination of employment or retirement or resignation of employment
before a job-end date that has been specified by a Participating Company;

ii.
while receiving benefits under a Tenneco Company short-term or long-term
disability plan or program, including failure to return from a period of
receiving STD/ LTD or FMLA leave; or

iii.
mandatory retirement due to policies of a Participating Company or legal
requirement.

9.Forfeiture
If a Participant violates the release or any confidentiality, non-competition
and/or non-solicitation agreement with any of the Tenneco Companies or if, after
a Participant’s Termination Date, facts are disclosed or discovered that would
have constituted termination under circumstances that would have made the
Participant ineligible for benefits under the Plan as described in Section 8,
then the Participant will forfeit any and all rights to payments and benefits
under this Plan, and, to the extent that any Severance Benefit has been paid to
the Participant under the Plan, the Participant must repay the full amount of
the Severance Benefit within 15 days of receiving written notification from the
Plan Administrator.
10.
Offset and Substitution

a.Each Participating Company reserves the right to deduct from any Severance
Benefit any amount that the Participant owes to it or any other Tenneco Company,
up to the extent permitted by law, including, but not limited to, plan premiums,
borrowed vacation days, educational assistance, sign-on bonuses, loans and/or
relocation obligations. Any deduction pursuant to the foregoing will be applied
in a





--------------------------------------------------------------------------------





manner consistent with Code Section 409A to the extent that the Severance
Benefit is subject to Code Section 409A.
b.To the extent that any amounts would otherwise be payable (or benefits would
otherwise be provided) to a Participant under another plan of a Tenneco Company
or an agreement between a Participant and a Tenneco Company, including a change
in control plan or agreement, an offer letter or letter agreement, and to the
extent that such other payments or benefits or the severance payments and
benefits provided under this Plan are subject to Section 409A of the Code, the
Plan will be administered to ensure that no payment or benefit under the Plan
will be (i) accelerated in violation of Code Section 409A, (ii) further deferred
in violation of Code Section 409A or (iii) result in a duplication of benefits.
11.Plan Amendment and Termination
The Plan may be terminated or amended at any time by the Company, provided that
the Plan benefit for a Participant who has signed the release and returned it to
the Plan Administrator within the time specified therein will not be adversely
affected by any such amendment or termination.
12.
Miscellaneous

a.The Plan does not constitute a contract of employment, and nothing in the Plan
provides or may be construed to provide that participation in the Plan is a
guarantee of continued employment with the Company, a Participating Company, or
any of their affiliates.
b.Each Participating Company will pay the benefits under this Plan out of its
general assets at the time the benefits are to be paid. There will be no special
fund out of which benefits will be paid, nor will Eligible Employees or
Participants be required to make a contribution as a condition of receiving
benefits.
c.The Plan Year will be the calendar year; provided, however, that the initial
Plan Year will commence on the Effective Date and will end on December 31, 2018.
d.An Eligible Employee’s or Participant’s benefits under the Plan cannot be
assigned, transferred or sold to anyone else and cannot be used as collateral
for loans or pledged in payment of debts, contracts, or any other liability.
e.All payments and benefits under the Plan will be subject to all applicable
Federal, state, local or other withholding taxes.
f.The Plan will be binding upon and inure to the benefit of the Company and its
successors and assigns.
g.The Plan and all rights under it will be governed and construed in accordance
with ERISA and, to the extent not preempted by Federal law, with the laws of the
state of Illinois.
13.Section 409A
a.It is intended that any amounts payable under this Plan will either be exempt
from or comply with Code Section 409A and the provisions hereof will be
construed and interpreted in accordance with the requirements of Code Section
409A.
b.Notwithstanding any other provision of the Plan to the contrary, if any
payment or benefit hereunder (whether separately or together with any other
payments) is subject to Code Section 409A, and (i) if such payment or benefit is
to be paid or provided on account of termination of employment (or other
separation from service), (ii) if the Participant is a specified employee
(within the meaning of section 409A(a)(2)(B) of the Code), or (iii) if any such
payment or benefit is required to be made or provided prior to the first day of
the seventh month following the Participant’s separation from service or
termination of employment, then such payment or benefit will be delayed until
the first day of the seventh month following the Participant’s termination of
employment. For purposes of the foregoing, the determination as to whether a
Participant has had a termination of employment (or separation from service)
will be made in accordance with the provisions of Code Section 409A without
application of any alternative levels of reductions of bona fide services
permitted thereunder.





--------------------------------------------------------------------------------





c.For purposes of Code Section 409A, any installment payment will be treated as
a separate payment.
d.While the payments and benefits provided hereunder are intended to be
structured in a manner to avoid the implication of any penalty taxes under Code
Section 409A, in no event will the Company or any other Tenneco Company be
liable for any additional tax, interest, or penalties that may be imposed on any
person as a result of Code Section 409A.
14.Administrative Information
a.This Plan is designed to qualify as a severance pay arrangement within the
meaning of Section 3(2)(B)(i) of ERISA (as defined below), is intended to be
excepted from the definitions of “employee pension benefit plan” and “pension
plan” set forth under Section 3(2) of ERISA, and is intended to meet the
descriptive requirements of a plan constituting a “severance pay plan” within
the meaning of the regulations published by the Secretary of Labor.


The Company is hereby designated as the “named fiduciary” and “Plan
Administrator” of this Plan (within the meaning of Section 3(16) of ERISA) and
has the authority to control and manage the operation of the Plan. The Plan
Administrator’s address and telephone number are as follows:
Tenneco Automotive Operating Company Inc.
500 North Field Drive
Lake Forest, Illinois 60045
Telephone Number: 847-482-5000


b.The Plan Administrator will make all determinations as to the right of any
person to a Severance Benefit and other benefits under the Plan and will have
the discretionary authority to conclusively construe and interpret the
provisions of the Plan and make factual determinations thereunder, including the
power to determine the rights or eligibility of any persons, and the amounts of
their benefits under the Plan, and to remedy ambiguities, inconsistencies or
omissions, and any such determinations will be binding on all parties. Benefits
will only be paid if the Plan Administrator, in its sole discretion, determines
that the employee or beneficiary is entitled to them.
c.The Plan Administrator has the authority to delegate any of its powers under
this Plan to any other person, persons, or committee. This person, persons, or
committee may further delegate its reserved powers to another person, persons,
or committee as they see fit. Any delegation or subsequent delegation will
include the same full, final and discretionary authority that the Plan
Administrator has listed herein and any decisions, actions or interpretations
made by any delegate will have the same ultimate binding effect as if made by
the Plan Administrator.
d.The Plan sponsor is the Company. The Company’s address and tax identification
number are as follows:
Tenneco Automotive Operating Company Inc.
500 North Field Drive
Lake Forest, Illinois 60045
Tax Identification Number: 74-1933558
5.The Plan number assigned to the Plan by the Company is 835.
f.The Plan Administrator is the Plan’s agent for service of legal process.
Process may be served upon the Plan Administrator at the address set forth in
Section 14a.
15.Claims and Appeals
a.Generally, it is not expected that a Participant will need to make a claim for
benefits under the Plan. If, however, a Participant believes that he or she is
entitled to payments and benefits under the





--------------------------------------------------------------------------------





Plan that are not provided to him or her, then the Participant may submit a
claim to the Plan Administrator in writing.
b.If a Participant files a claim for benefits, the Participant will be notified
of the Plan Administrator’s decision with respect to the claim within 90 days
(which may be extended to 180 days, if required) of the date the claim is
received. If the Plan Administrator requires an extension of time to respond to
a claim, the Plan Administrator will provide the Participant with notice of the
reason for the extension within the initial 90-day period and a date by which
the Participant can expect a decision. A claim will be deemed denied if the Plan
Administrator fails to notify the Participant within 90 days after receipt of
the claim, plus any extension of time for processing the claim not to exceed 90
additional days, as special circumstances require.
c.If a claim for benefits is denied (or deemed to be denied), in whole or in
part, the Plan Administrator will furnish the Participant with a written notice
stating the specific reasons for the denial, specific reference to pertinent
Plan provisions upon which the denial was based, a description of any additional
information or material necessary to perfect the claim, an explanation of why
such information or material is necessary and appropriate information concerning
steps to take if the Participant wishes to submit the claim for review.
d.Within 60 days after the date of written notice denying any benefits, the
Participant may request, in writing, a review of that decision. Such request for
review may contain such issues and comments as the Participant wants considered
in the review. The Participant may also review pertinent documents in the Plan
Administrator’s possession.
e.The Participant will be notified of the Plan Administrator’s decision with
respect to the appeal of a denied claim within 60 days (which may be extended to
120 days, if required) of the date the request for review of the denied claim is
received. If the Plan Administrator requires an extension of time to review the
appeal, the Plan Administrator will provide the Participant with notice of the
reason for the extension within the initial 60-day period and a date by which
the Participant can expect a decision. A claim will be deemed denied on appeal
if the Plan Administrator fails to notify the Participant within 60 days after
receipt of the claim, plus any extension of time for processing the claim not to
exceed 60 additional days, as special circumstances require. This notice of
denial will include the reasons for the denial and the specific provision(s) on
which the denial is based.
f.Any decision on final appeal will be final, conclusive and binding upon all
parties. If the final appeal is denied, however, the Participant will be advised
of his or her right to file a claim in court.


16.Participant Rights
Participants in the Plan are entitled to certain rights and protections under
ERISA. ERISA provides that all Plan Participants will be entitled to:
Receive Information About the Plan and Benefits
•
Examine, without charge, at the Plan Administrator’s office and at other
specified locations, such as worksites, all documents governing the Plan,
including copies of the latest annual report (Form 5500 Series) filed by the
Plan with the U.S. Department of Labor and available at the Public Disclosure
Room of the Employee Benefits Security Administration.

•
Obtain, upon written request to the Plan Administrator, copies of documents
governing the operation of the Plan, including copies of the latest annual
report (Form 5500 Series) and updated summary plan description. The
administrator may make a reasonable charge for the copies.

Receive a summary of the Plan’s annual financial report. The Plan Administrator
is required by law to furnish each Participant with a copy of this summary
annual report.







--------------------------------------------------------------------------------





Prudent Actions by Plan Fiduciaries
In addition to creating rights for Plan Participants, ERISA imposes duties upon
the people who are responsible for the operation of the employee benefit plan.
The people who operate the Plan, called “fiduciaries” of the Plan, have a duty
to do so prudently and in the interest of Plan Participants and beneficiaries.
No one, including an employer or any other person, may fire an employee or
Participant or otherwise discriminate against an employee or Participant in any
way to prevent such employee or Participant from obtaining a benefit or
exercising his or her rights under ERISA.
Enforcement of Rights
If a Participant’s claim for a welfare benefit is denied or ignored, in whole or
in part, the Participant has a right to know why this was done, to obtain copies
of documents relating to the decision without charge, and to appeal any denial,
all within certain time schedules.


Under ERISA, there are steps a Participant can take to enforce the above rights.
For instance, if the Participant requests a copy of Plan documents or the latest
annual report from the Plan and does not receive them within 30 days, the
Participant may file suit in a Federal court. In such a case, the court may
require the Plan Administrator to provide the materials and pay the Participant
up to $110 a day until the Participant receives the materials, unless the
materials were not sent because of reasons beyond the control of the
administrator. If the Participant has a claim for benefits which is denied or
ignored, in whole or in part, the Participant may file suit in a state or
Federal court.


If it should happen that Plan fiduciaries misuse the Plan’s money, or if a
Participant is discriminated against for asserting his or her rights, he or she
may seek assistance from the U.S. Department of Labor, or he or she may file
suit in a Federal court. The court will decide who should pay court costs and
legal fees. If the Participant is successful the court may order the person the
Participant has sued to pay these costs and fees. If the Participant loses, the
court may order him or her to pay these costs and fees, for example, if it finds
the claim frivolous.


Assistance with Questions
If a Participant has any questions about the Plan, the Participant should
contact the Plan Administrator. If the Participant has any questions about this
statement or about his or her rights under ERISA, or if he or she needs
assistance in obtaining documents from the Plan Administrator, he or she should
contact the nearest office of the Employee Benefits Security Administration,
U.S. Department of Labor, listed in the Participant’s telephone directory or:


Division of Technical Assistance & Inquiries Employee Benefits Security
Administration
U.S. Department of Labor
200 Constitution Avenue, N.W.
Washington, D.C., 20210


A Participant may also obtain certain publications about his or her rights and
responsibilities under ERISA by calling the publications hotline of the Employee
Benefits Security Administration at (866) 444-EBSA.













--------------------------------------------------------------------------------





IN WITNESS WHEREOF, and as conclusive evidence of the adoption of the foregoing,
the Company, a Delaware corporation, has caused these presents to be duly
executed by its proper Officers thereunto duly authorized effective as of April
1, 2020.






TENNECO AUTOMOTIVE OPERATING COMPANY INC.






By:    /s/ Kaled Awada                
Kaled Awada


Its:    Senior Vice President and Chief Human Resources Officer







